Citation Nr: 0734321	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  He also has unverified service with the 
Delaware Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs, which 
denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is required in this case.  

The veteran's claim for service connection for PTSD was 
previously denied by the RO in January 1991.  In July 2003, 
the veteran attempted to reopen the claim for service 
connection for PTSD. Pursuant to the duty to notify claimants 
of what evidence would substantiate claims under 38 U.S.C.A §  
5103(a), the RO indicated in a July 2003 letter to the 
veteran that he needed to submit new and material evidence to 
reopen his claim. See Veterans Claims Assistance Act (VCAA); 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

However, the veteran was informed of what constituted 
"material" evidence under both the previous and current 
regulatory definitions - the former from regulations in 
effect prior to August 29, 2001. The regulations in effect 
since August 29, 2001 are applicable. Furthermore, in 
evaluating the claim, the RO decided the claim on the merits 
instead of via new and material evidence.  



To reopen a previously denied claim, the veteran must submit 
new and material evidence. See 38 C.F.R. § 3.156. As 
previously, "new" evidence is that which was not previously 
of record. However, by "material" is meant that the 
evidence raise a reasonable possibility of substantiating the 
claim, and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  As previously, the credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination of whether evidence is new and material.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claim must be adjudicated under the new and material 
evidence criteria in effect since August 29, 2001.  

Additionally, with respect to the claim of whether new and 
material evidence has been presented to reopen the claim for 
service connection, the Board notes that in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty to 
assist notice under the VCAA which must be provided to a 
veteran who is petitioning to reopen a claim.  




The Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The notice letter which 
was previously provided in this case does not meet these 
requirements.  In particular, the letter did not specify the 
particular element which was found insufficient in the 
previous decision denying the claim.

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for new and 
material evidence for service connection 
claims on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The corrective notice letter must also 
describe the elements necessary to 
establish service connection, must explain 
the definition of new and material evidence 
(the revised definition), and must describe 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

2.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim for finality on 
appeal, under the criteria in effect since 
August 29, 2001.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, and he 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





